DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MURPHY US2009/0306679A1 (from ids of 11/23/20) in view of WEINSTEIN US2018/0185100A1 (from ids of 11/23/20).

Regarding claim 17, Murphy teaches: 17. A registration and tracking device comprising: three legs or a surface arranged for docking the registration and tracking device to a portion of an anatomical structure (MURPHY: fig. 4: 112-116 see pars. 7-8 and 52-53); a hub (MURPHY: fig. 4, 105 see par. 52); two arms extendable from the hub to adjust spacings among the three legs for a specific patient (MURPHY: fig. 4: 102, 104 see par. 52).
MURPHY doesn’t teach however the analogous prior art WEINSTEIN teaches: a three-dimensional (3D) shape having a surface and one or more markings on the surface of the 3D shape for associating a coordinate system with the registration and tracking device (WEINSTEIN: fig. 5: 44, 46, 48 and 222 see pars. 102 and 110).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a three-dimensional (3D) shape having a surface and one or more markings on the surface of the 3D shape for associating a coordinate system with the registration and tracking device as shown in WEINSTEIN with MURPHY for the benefit of fulfilling a need in the art for systems and methods to integrate such HMDs into surgical navigation systems. For example, surgical navigation systems often require registration of the surgical tools and/or the anatomy being treated to the common coordinate system. Typically such registration is performed with little visualization assistance making such registration cumbersome and difficult to quickly verify. When using HMDs for visualization, there is also a need to register the HMD to the common coordinate system, along with the surgical tools and/or the anatomy[0004].

Regarding claim 18, MURPHY as modified by WEINSTEIN (with the same motivation from claim 17) further teaches: 18. The registration and tracking device of claim 17 wherein the one or more markings on the surface of the 3D shape is one or more Quick Response (QR) codes or a checkerboard pattern (WEINSTEIN: par. 102).


Allowable Subject Matter
Claims 1-16 and 19-21 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art doesn’t teach: determine a location for a 3D model of the registration and tracking device as docked to the 2D or 3D model of the portion of the patient's pelvis; establish a coordinate system for the registration and tracking device; determine a location of one or more surgical tools relative to the coordinate system for the registration and tracking device; generate one or more files from which a plurality of holograms may be produced of combinations of two or more of: the 2D or 3D model of the portion of the patient's pelvis; the registration and tracking device; and the one or more surgical tools; and an augmented reality (AR) head-mounted device (HMD), the AR HMD including: at least one sensor configured to recognize at least a portion of the registration and tracking device; one or more projectors configured to present the plurality of holograms; and a navigation system that tracks the registration and tracking device and anchors the plurality of holograms in a space based on the coordinate system for the registration and tracking device.
Regarding claim 8, the prior art doesn’t teach: determining locations of one or more surgical tools and at least one implant relative to a coordinate system for the 2D or 3D model of the portion of the patient's pelvis; generating files for presenting holograms of the one or more surgical tools and the at least one implant at the determined locations relative to the coordinate system for the 2D or 3D model of the portion of the patient's pelvis; generating a transformation matrix between the coordinate system for the 2D or 3D model of the portion of the patient's pelvis and the coordinate system for the registration and tracking device; and exporting the files to an augmented reality (AR) head-mounted device (HMD).
Regarding claim 9, the prior art doesn’t teach: receiving files for presenting holograms of one or more surgical tools and at least one implant at determined locations relative to a coordinate system for the patient's pelvis; receiving a transformation matrix determining orientations and positions of the 9 holograms relative to a coordinate system for the registration and tracking device; and utilizing the transformation matrix to present the holograms anchored at the determined locations.
Regarding claim 13, the prior art doesn’t teach: generate one or more files from which a plurality of holograms may be produced of combinations of two or more of: the 2D or 3D model of the patient's knee; the one or more cut planes to the patient's knee; and the at least one implant for the patient's knee; and an augmented reality (AR) head-mounted device (HMD), the AR HMD including: at least one sensor configured to recognize at least a portion of the patient's knee, the recognize including tracking the at least a portion of the patient's knee; one or more projectors configured to present the plurality of holograms; and a navigation system that anchors the plurality of holograms in a space based on the coordinate system for the patient's knee.
Regarding claim 19, the prior art doesn’t teach: present a two-dimensional (2D) or a three-dimensional (3D) model of at least a portion of a patient's mandible and/or maxilla including a dental mold attached to one or more of the patient's teeth, the dental mold including an element that defines a predetermined location of a tracker; establish a coordinate system for the tracker; determine a location of at least one dental implant in the portion of the patient's mandible and/or maxilla relative to the coordinate system for the tracker; generate one or more files from which one or more holograms may be produced of: the 2D or 3D model of the portion of the patient's mandible and/or maxilla; and the at least one dental implant; and an augmented reality (AR) head-mounted device (HMD), the AR HMD 16 including: at least one sensor configured to recognize the tracker attached to the dental mold attached to the one or more of the patient's teeth; one or more projectors configured to present the one or more holograms; and a navigation system that anchors the one or more holograms in a space based on the coordinate system for the tracker.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JUSTIN US20180325618A1, HUANG 20170196521A1, DAVISON US20130310963A1, HUNTER US20040152970A1, BUEHNER US20110069867A1, MAHFOUZ US20190167352A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612